                                     COREY STARK, PLLC
                               110 EAST 59TH STREET, 22ND FLOOR
                                  NEW YORK, NEW YORK 10022

                                  TELEPHONE:    (212) 324-3705
                                  FACSIMILE:    (646) 219-7389
                                  EMAIL:        COREY@CSTARKLAW.COM

                                           www.cstarklaw.com


                                               June 12, 2020

By ECF

Hon. LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Jeffrey Lax v. The City University of New York, et al.
               16-cv-00799 (LDH)(VMS)

Dear Judge DeArcy Hall:

       I represent the plaintiff, Jeffrey Lax, in the above-referenced action, and I write to request
that Your Honor issue a memorandum and order on Defendants’ motion for summary judgment
(DE 50). Summary judgment was fully briefed on August 31, 2018, which was now almost two
years ago.
                                                Respectfully,

                                               COREY STARK PLLC

                                                   /s/

                                               Corey Stark



cc:    Donald C. Sullivan, Esq. (by ECF)
       Andrew Klaben-Finegold, Esq. (by electronic mail)
